DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. Patent Application Publication No. 2017/0287736) in view of Chaware (U.S. Patent No. 9,865,567).

Regarding claim 11. A wafer assembly comprising
 a carrier, to which a mold substrate is removably attached, 
Oster discloses: 
the mold substrate(125) comprising a first die(105) embedded therein, and wherein the mold substrate comprises an opening located(opening made using 110) to one side of the first die(105), wherein the opening is open to the surface of the mold substrate(opening in 1D open to top of 125), the bottom of the opening comprising exposed contacts(115 [0015]) which are electrically connected to the first die(115 connected to 105 electrically [0015]). 
Oster does not discloses: 
a carrier, to which a mold substrate is removably attached,
In related art, Chaware discloses: 
a carrier, to which a mold substrate is removably attached, (Fig. 2c,, col 4, lines 44-67, indicating that the carrier provides the benefit of allowing the bumps 220 to be processed by allowing the device to be held by 218) It would have been obvious to use . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. Patent Application Publication No. 2017/0287736) in view of Chaware (U.S. Patent No. 9,865,567) further in view of Shih (U.S. Patent Application Publication No. 2016/0358865)

Regarding claim 12. 
Oster discloses all of the features of lcaim 11. 
Oster does not disclose: 
The wafer assembly according to claim 11, wherein the mold substrate is attached to a redistribution layer that is itself releasably attached to the carrier, and wherein: the first die is electrically connected to the redistribution layer, the redistribution layer comprises the exposed contacts at the bottom of the opening, and the redistribution layer comprises circuitry which connects the first die to the contacts which are exposed at the bottom of the opening. 
In related art, Shih discloses: 
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. Patent Application Publication No. 2017/0287736) in view of Chaware (U.S. Patent No. 9,865,567) further in view of Wang (U.S. Patent Application Publication No. 2017/0125334).

Regarding claim 13. 
Oster discloses all of the features of claim 11. 

IN related art, Wang discloses: 
wherein the first die (106)is attached to a bridge device(112) that is co-embedded in the first mold substrate, the bridge device having a first surface (left 112)that is attached to the first die and a second surface at the bottom of the opening(Fig. 1b, 112 right ), the first and second surface being on the same side(top) of the bridge device(top 112), the first and second surfaces comprising, respectively, a first and a second array of electrical contacts which may be individually interconnected inside the bridge device(112 including contacts for 118/116), and wherein the first array of contacts is bonded and electrically connected to corresponding contacts on the first die(contacts 116 bonded to 106)
Wang discloses that the bridge provides the benefit of allowing electrical contacts to be made as necessary in the redistribution layer.  Though Wang does not disclose the specific arrangement at the bottom of the opening as recited, it would have been obvious as an obvious design choice to rearrange the working parts for the obvious 
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Here the rearrangement of the part would provide the desireable result of allowing desired electrical contacts to made.  As such, the features of claim 13 would have been obvious to one having ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898